Appeal from a final decree of the Surrogate’s Court, New York county, judicially settling the account of proceedings of Mary F. Thorp as administratrix, etc., and denying her claim to the assets set forth in her account. The appellant also brings up for review an intermediate decree on accounting of said court, sustaining the objections of respondents to her account as administratrix and determining their status as the sole heirs at law and next of kin of the decedent. Decrees unanimously affirmed, with costs to the respondents payable out of the estate. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Untermyer, JJ.